DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 3/22/2022 has been entered. Amended Claims 1, 4, 5, 7, 8, 12, 15, 16 and 18 have been noted in addition to canceled Claims 2 and 13. The amendment has overcome the drawing objections and specification objections previously set forth - those drawing objections and specification objections have been withdrawn accordingly. The amendment has failed to overcome all of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 1, 3-12 and 14-20 are currently pending. 

Specification
2.	The disclosure is objected to because of the following informalities: 
In [0044], the first sentence, change “may also be damaged or demagnetized” to -- may also be demagnetized --
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claims 5 and 16, change “the first predetermined temperature” to 				              -- the predetermined temperature -- 
Appropriate correction is required.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“computing device” (Claim 1)
“heating device” (Claims 1 and 12)
“electromagnetic device” (Claim 1 and 12)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In light of the specification:
“computing device” (from Claim 1) is being interpreted as a computer capable of executing computer program code
“heating device” (from Claims 1 and 12) is being interpreted as any heater capable of heating the component such as a gaseous heater or electric resistance heater
“electromagnetic device” (from Claims 1 and 12) is being interpreted as any device capable of magnetizing the component such as a magnetized coil

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 now recites the limitation “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” (bolding added for emphasis) which is not supported by the original disclosure. The specification discloses that “Specifically, component 108 undergoing the heating and magnetization process may be demagnetized after the predetermined number of cycles of electromagnetic field have been applied. Demagnetizing component 108 may include removing and/or altering the magnetic field and/or polarization that component 108 inherited and/or gained during the process discussed herein.”. Thus, while there is support for demagnetizing, demagnetizing is only carried out “after the predetermined number of cycles of electromagnetic field have been applied” which is different from “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” which is now claimed. Also note that Fig. 9 of the instant application clearly shows that demagnetizing (step P7) is a distinct step that happens after the intermittent magnetizing. Thus, there is not support in the original disclosure for “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” as is now claimed and Claim 1 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 3-11 are rejected due to their dependency on Claim 1. 
	Claim 12 now recites the limitation “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” (bolding added for emphasis) which is not supported by the original disclosure. The specification discloses that “Specifically, component 108 undergoing the heating and magnetization process may be demagnetized after the predetermined number of cycles of electromagnetic field have been applied. Demagnetizing component 108 may include removing and/or altering the magnetic field and/or polarization that component 108 inherited and/or gained during the process discussed herein.”. Thus, while there is support for demagnetizing, demagnetizing is only carried out “after the predetermined number of cycles of electromagnetic field have been applied” which is different from “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” which is now claimed. Also note that Fig. 9 of the instant application clearly shows that demagnetizing (step P7) is a distinct step that happens after the intermittent magnetizing. Thus, there is not support in the original disclosure for “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” as is now claimed and Claim 12 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 14-20 are rejected due to their dependency on Claim 12.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites the limitation “the second predetermined temperature of the component”. There is insufficient antecedent basis for this limitation in the claim. Only a single predetermined temperature has been established (in Claim 1) and it is unclear if the “second predetermined temperature” is referring to a second variant of the established predetermined temperature, if it is referring to an additional, distinct predetermined temperature or if it is referring to some other temperature altogether. Moreover, no first predetermined temperature has been established within the claim - it is consequently unclear what the claimed “second predetermined temperature of the component” is second relative to. The metes and bounds of the claim are consequently unclear. 
	Claim 9 is rejected due to its dependency on Claim 8.
	


Allowable Subject Matter
Independent Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
	Dependent Claims 3-11 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent Claims 5, 6, 8, 9 and 16 would also need to be rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.

	Regarding Independent Claim 1: Claim 1 now specifies, inter alia, “intermittently magnetizing and demagnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles”. This limitation in combination with the other limitations of Claim 1 is neither anticipated nor rendered obvious by any known prior art. 
	Note that in light of the specification “demagnetizing” is being interpreted as removing and/or altering the applied magnetic field by applying a different/reverse polarized magnitude to the component. In the prior art of Kisner and Hattiangadi that was previously relied upon in the 103 rejection previously set forth, there is no explicit teaching of “intermittently magnetizing and demagnetizing” at any point including “while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles”. While the prior art of Hattiangadi teaches of “switching magnetic field on and off in a given frequency” (see at least [0021] and the 103 rejection previously set forth for Claim 1), switching “off” the magnetic field does not constitute “demagnetizing” in the context now claimed and Hattiangadi makes no reference of intermittently magnetizing and demagnetizing over the specific condition of “while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” as is now claimed. Thus, Hattiangadi (in addition to Kisner) fails to anticipate amended Claim 1 and no motivation would have existed to have intentionally reconfigured the existing computing device taught by Hattiangadi, which already serves a specific purpose, for “intermittently magnetizing and demagnetizing” the component over the specific condition of “while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles” as is now claimed. Thus, the combination of limitations now claimed in Claim 1 is neither anticipated nor rendered obvious by any known prior art including the prior art previously cited. The subject matter of Claim 1 is consequently considered to be allowable over the known prior art. 
	Regarding independent Claim 12: Claim 12 now comprises the same amendment and same subject matter that Claim 1 comprises. Thus, the subject matter of Claim 12 is consequently considered to be allowable over the known prior art for the same reasons as Claim 1 (as is presented above).   
	However, the amendments made to each of Claims 1 and 12 introduce new matter and Claims 1 and 12 are consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (as is presented above in this Office Action). Therefore, independent Claims 1 and 12 and their dependent Claims are not in condition for allowance at this time. 

Response to Arguments
The arguments filed 3/22/2022 have been fully considered but are moot in light of the indication of allowable subject matter presented above.
	It is recommended that Applicant further amend the claims to endeavor to overcome the new 112(a) and 112(b) rejections set forth in this Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bassett lll (US 3,188,248) and Garcin et al. (US 2012/0125486 A1) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/10/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762